Citation Nr: 9902180	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated at 50 percent.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated at 10 percent.



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the September 1993 and June 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Competent medical evidence demonstrates that the 
veterans PTSD aggravates his hypertension.

3.  The symptomatology associated with the veterans PTSD is 
not shown to be productive of severe impairment of 
interpersonal relationships and the ability to maintain or 
retain employment, or occupational and social impairment with 
deficiencies in most areas.

4.  The veterans bilateral pes planus is characteristic of a 
severe disability with marked deformity.


CONCLUSIONS OF LAW

1.  The veterans hypertension was aggravated by the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).

2.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation of 30 percent for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Secondary Service Connection

The veteran asserts that he is entitled to service connection 
for hypertension as secondary to PTSD.  The veteran believes 
that his PTSD aggravates his hypertension in that episodes of 
PTSD cause his blood pressure to rise.

The preliminary question before the Board, however, is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of that claim.  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Having 
viewed the veterans contentions and the evidence of record 
in the light most favorable to his claim, the Board finds 
that the veteran has presented a claim that is plausible, and 
therefore, well grounded.  The Board also is satisfied that 
the RO has obtained all relevant evidence necessary for the 
equitable disposition of the veterans appeal, and that all 
pertinent facts have been fully developed.

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).   Service 
connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, that condition is considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (1998).  In 
addition, when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  The 
term disability as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet.App. 
439, 448-49 (1995).

In the present case, service medical records show no 
treatment or diagnosis of high blood pressure.  In the 
separation examination of August 1969, the veteran reported a 
history of high or low blood pressure but the physician noted 
it as being of no medical significance.  The veterans blood 
pressure was recorded as 120/80.

Private medical records from 1983 to 1985 indicate that the 
veteran was seeking treatment for hypertension and that it 
was being controlled by medication.  In August 1983, the 
veterans blood pressure was recorded at 160/100; in October 
1983, at 150/100; and in April 1985, at 140/90.

At a VA examination in November of 1991, the veteran reported 
a 15 year history of hypertension.  Blood pressure was 
recorded at 162/110 and the veteran was diagnosed with 
hypertension.  At VA outpatient visits, the veterans blood 
pressure was recorded as follows: September 1992 at 150/94; 
October 1992 at 140/100; January 1993 at 122/100; April 1993 
at 158/108; and May 1993 at 164/102 and 146/94.  Private 
medical records in September 1995 show that the veteran 
underwent a stress test during which there was mild 
hypertensive blood pressure response to exercise, with a peak 
blood pressure of 160/100.  The veteran was admitted to the 
VA Hospital in December 1995 due to PTSD symptoms.  His blood 
pressure reading at admittance was 156/88.

At a VA examination in March 1996, the veteran provided a 
history of being diagnosed with hypertension in 1970 and 
thereafter taking medication to control the disorder.  He 
reported occasional headaches and dizziness if he moved too 
quickly.  He believed that both the stress from his job and 
from the PTSD aggravated his high blood pressure.  Upon 
examination, the veterans blood pressure was recorded at 
154-156/96 when sitting or lying, and at 140/98 when 
standing.  The veteran was diagnosed with hypertension, 
essential, labile neurogenic, moderately well controlled on 
current medication.  The examiner opined that due to the 
history of the PTSD, chronic, severe at times, and the 
increased blood pressure during these episodes, plus the fact 
that the EKG, chest films, and renal studies are all normal, 
it is my impression that the hypertension is aggravated by 
the PTSD and is neurogenic in nature.

In May 1996, the veteran was afforded another VA examination 
by the same examiner.  The examiner clarified his previous 
opinion relating the hypertension to the PTSD by explaining 
that the finding of increased blood pressure due to PTSD or 
anxiety was completely provided by the veterans history.  
There was no medical documentation of flare-ups following 
PTSD episodes.  However, the veterans type of hypertension 
may be aggravated by any stress or anxiety, including PTSD.  
Therefore, the PTSD is not the etiology of the hypertension, 
but can aggravate it like any other stress factor.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veterans period of active 
service.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet.App. 91,93 (1993).  In this case, the opinion of 
the VA examiner links the veterans hypertension secondarily 
to the veterans period of active service, in that he finds 
that the service-connected PTSD aggravates the hypertension.  
Although the PTSD did not cause the hypertension, but merely 
aggravated it, that is sufficient for a finding of secondary 
service connection pursuant to Allen v. Brown, 7 Vet.App. 
439, 448-49 (1995).  In making his finding of aggravation, 
the VA examiner examined the veteran twice, reviewed the 
claims file, relied upon the veterans history, and performed 
diagnostic testing.  There is no medical opinion to the 
contrary in the record.  Accordingly, the Board finds that 
the evidence supports a grant of service connection for 
hypertension on a secondary basis under 38 C.F.R. § 3.310 
(1998) and Allen v. Brown, 7 Vet.App. 439, 448-49 (1995).

II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A.  PTSD

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veterans claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

In August 1991, the RO granted the veteran service connection 
for PTSD and awarded a rating of 10 percent under Diagnostic 
Code 9411.  Under this Diagnostic Code, a 30 percent 
evaluation was warranted where there was definite impairment 
in the ability to establish or maintain effective or 
wholesome relationships with people and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, and efficiency, and reliability levels as to 
produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Codes 9411(1998).  In 
October 1997, the RO increased the veterans disability 
evaluation to 50 percent.  The revised regulations provide 
that a 50 percent evaluation requires symptomatology which 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411 (1998).

The veteran was originally granted service connection for 
PTSD due to nightmares and flashbacks relating to combat 
service in Vietnam.  In relation to the present appeal, the 
veteran was afforded a VA examination in July 1995.  The 
veteran provided a history of working full-time as a security 
guard and of having worked at that occupation since 1991.  He 
described having nightmares and disturbed sleep due to 
Vietnam memories.  He reported avoiding anything that 
reminded him of Vietnam and of feeling irritable and easily 
angered.  As to his interpersonal relations, he stated that 
he went to work, attended church, had relationships with his 
wife and daughter, and socialized with friends.  Upon 
examination, the examiner found no suicidal ideations, 
hallucinations, delusional ideas, thought disorders, or 
psychotic features.  The veteran was oriented and had no 
memory deficits.  The examiner assessed him with chronic PTSD 
with depression and assigned him a Global Assessment of 
Functioning (GAF) score of 61-70.

VA hospital records from December 1995 indicate that the 
veteran was admitted for complaints of flashbacks and 
sleeplessness.  Mental status examination found the veteran 
to be mildly depressed but with no delusions, hallucinations, 
or other evidence of psychosis.  The veteran was taking 
Trazodone for treatment and the dosage was increased during 
hospitalization.

In May 1996, the veteran underwent another VA examination.  
The veteran reported that he continued to work at the same 
job and that this job caused him a substantial amount of 
stress.  He described having nightmares about Vietnam two to 
three times per month and being unable to fall asleep 
following the nightmares.  Following one such nightmare, he 
was hospitalized for two weeks in the psychiatric ward 
because he awakened with a gun in his hand.  He stated that 
he avoided anything that reminded him of Vietnam and he also 
reported occasional depression and tearfulness.  However, he 
reported socializing with his wife, daughter, stepchildren 
and stepgrandchildren, siblings, and friends.  The examiner 
found the veteran to be oriented and coherent, with good 
concentration, and logical speech.  He had no memory deficit, 
suicidal ideations, hallucinations, or thought disorders.  
The examiner diagnosed him with PTSD and assigned a GAF score 
of 51-60.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 50 percent for PTSD under either the former or 
the revised criteria.  Specifically, the veteran has not 
exhibited a severe impairment of his ability to maintain 
relationships or employment.  In fact, the veteran has 
maintained the same full-time job for the past several years 
and he has reported having effective relationships with his 
family and friends.  Moreover, the veteran did not exhibit 
any psychotic symptoms during the VA examinations.  There has 
been no evidence presented which suggests that the veteran 
suffers from suicidal ideation, illogical speech, near-
continuous panic or depression, spatial disorientation, or 
neglect of personal appearance and hygiene.  On the contrary, 
the VA examiners made findings that the veteran was oriented, 
logical, and coherent.  Therefore, the evidence of record 
does not show the increased severity of PTSD manifestations 
required for the next higher evaluation and the veterans 
claim must be denied.

B.  Pes Planus

The RO granted service connection for bilateral pes planus in 
October 1993 and awarded a 10 percent schedular evaluation.  
This determination was based upon service medical records 
which showed diagnosis and treatment of flat feet, and a VA 
examination which diagnosed the veteran with severe pes 
planus.

At the most recent VA examination in March 1996, the veteran 
reported that he had to sit and rest after approximately an 
hour of standing or walking because his feet would ache.  The 
examiner found severe, third degree pes planus of both feet.  
The veteran could rise on toes and heels very slowly, and 
perform knee squats to 75 percent.  Objective findings 
included slight eversion of both feet and dorsiflexion to 10 
degrees and plantar flexion to 45 degrees for both ankles.  
Posture and gait appeared to be normal, other than an 
occasional slapping sound when the feet hit the floor.

The veterans bilateral pes planus is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  
Pursuant to the rating schedule, an evaluation of 10 percent 
is warranted for moderate pes planus with the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  An 
increase to 30 percent requires severe flatfootedness with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).

In this case, the Board finds that the symptomatology of the 
veterans bilateral pes planus most closely approximates the 
criteria of the 30 percent rating.  The examiner described 
the pes planus as severe and objectively noted the veterans 
obvious advanced pes planus as being a deformity.  Moreover, 
the veteran complained of pain upon use of his feet for only 
one hour.  Based upon the above findings, the Board concludes 
that the record shows the increased severity necessary for 
the next higher evaluation and the veterans claim must be 
granted.

A higher evaluation for pronounced bilateral pes planus is 
available.  However, the veterans disability has not been 
shown to be characterized by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
As such, an evaluation of 50 percent is not shown to be 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In fact, the veteran has maintained full-
time employment.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).



ORDER

Service connection for aggravation of hypertension due to 
service-connected PTSD is granted.

An evaluation in excess of 50 percent for PTSD is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for bilateral pes 
planus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.


- 2 -
